Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 1 of 3




                Exhibit 2
        Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 2 of 3




EXHIBIT                        PLAINTIFFS’ EXHIBIT LIST
 NO.

EXH 1       Redacted - Venezuela Smartmatic Affidavit 11.116.2020

EXH 2       Absentee Survey Analysis - Briggs Rpt.

EXH 2 A     Absentee Survey Wisconsin Analysis – Briggs Rpt. re Attachment
               AZ

EXH 2 B     Briggs - attachment GA re 5 state Rpt. Absentee Live ID Topline

EXH 2 C     Briggs - attachment PA re 5 state Rpt. Absentee Live ID Topline

EXH 2 D     Briggs - Attachment WI Unreturned Live Agent Topline [26655]

EXH 2 E     Briggs - Attachment MI Unreturned Live Agent Topline

EXH 2 F     Briggs CV

EXH 3       Re Braynard

EXH 4       Brian Teasley - Statistician

EXH 5       Diane Serra Declaration (3 sep pdfs for pages 1-3)

EXH 6       Joseph Oltmann Affidavit

EXH 7       Harri Hursti Declaration Doc 809 US DIST CT 3 8-24-20

EXH 8       Affidavit of Anna Mercedes Diaz Cardozo in ENGLISH

EXH 9       Keshel Expert Affidavit

EXH 9       Keshel Expert attachment
A&B

EXH 10      Andrew W. Appel, et al., “Ballot Marking Devices (BMDs) Cannot
               Assure the Will of the Voters” at (Dec. 27, 2019)

EXH 11      State of Texas Secretary of State Report of Review 20 //and 11B

EXH 12      “Spider” Affidavit Redacted

EXH 13      Declaration TPM 11 30 20 Redacted

EXH 14      Declaration of Ronald Watkins 11 26 20

EXH 15      Congresswoman Maloney letter re Smartmatica

EXH 16      Senators Warren etc. letter re Dominion Voting Systems
     Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 3 of 3




EXH 17   Ramsland Declaration

EXH 18   Joint FBI CISSA Cyber Security Advisory Exhibit
             [2305843009225631231]

EXH 19   Matthew Bromberg, PhD Declaration 11 30 20

EXH 20   Mark Low Declaration

EXH 21   Burns Decl Declaration

EXH 22   Linda Brickman Declaration

EXH 23   Burns Decl Declaration

EXH 24   Dr. Briggs Rebuttal

EXH 25   Brian Teasley CV / Rebuttal

EXH 26   Ramsland CV and sources

EXH 27   Phil Waldron CV and sources

EXH 28   Spider Sources, 3 documents

EXH 29   Dominion Maricopa contract

EXH 30   Dominion User Manual

EXH 31   Staple street SEC Offering Form-D Report
